STATE OF MICHIGAN

                           COURT OF APPEALS



DAWN YESNER, R.N., and                                             UNPUBLISHED
EVA CORNELIUS, R.N.,                                               March 10, 2016

              Plaintiffs-Appellants,

v                                                                  No. 324516
                                                                   Kalamazoo Circuit Court
BORGESS MEDICAL CENTER, INC.,                                      LC No. 2014-000122-NZ
MATTHEW GAMBLE, P.C.A., KATHY
GRUETER, R.N., TASHA HAMPTON, P.C.A.,
LACY JOHNSON, P.C.A., and MICHELLE
NASH, P.C.A.,

              Defendants-Appellees.


Before: METER, P.J., and BOONSTRA and RIORDAN, JJ.

PER CURIAM.

       Plaintiffs Dawn Yesner and Eva Cornelius appeal as of right the trial court’s order
granting summary disposition to defendants Borgess Medical Center, Inc., Matthew Gamble,
P.C.A., Kathy Grueter, R.N., Tasha Hampton, P.C.A., Lacy Johnson, P.C.A., and Michelle Nash,
P.C.A. We affirm.

        MCR 2.116(C)(10) provides that summary disposition is proper when “there is no
genuine issue as to any material fact . . . .” “A genuine issue of material fact exists when the
record, giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon
which reasonable minds might differ.” West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d
468 (2003). We review de novo a trial court’s decision on a motion for summary disposition
brought under MCR 2.116(C)(10). Johnson v Recca, 492 Mich. 169, 173; 821 NW2d 520
(2012). A court is to consider the affidavits, pleadings, depositions, admissions, and other
evidence in the light most favorable to the party opposing the motion. Joseph v Auto Club Ins
Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012).

       Under Michigan law, four elements are included in the definition of intentional infliction
of emotional distress: “(1) extreme and outrageous conduct; (2) intent or recklessness; (3)
causation; and (4) severe emotional distress.” Roberts v Auto-Owners Ins Co, 422 Mich. 594,
602; 374 NW2d 905 (1985) (citation and quotation marks omitted). The court makes the initial
determination regarding “whether the defendant’s conduct reasonably may be regarded as so

                                               -1-
extreme and outrageous as to permit recovery.” Doe v Mills, 212 Mich. App. 73, 92; 536 NW2d
824 (1995). Where reasonable minds may differ, however, it becomes a question of fact for the
jury. Id. Liability is only found when conduct is

       so outrageous in character, and so extreme in degree, as to go beyond all possible
       bounds of decency, and to be regarded as atrocious, and utterly intolerable in a
       civilized community. Generally, the case is one in which the recitation of the
       facts to an average member of the community would arouse his resentment
       against the actor, and lead him to exclaim, “Outrageous!’” [Roberts, 422 Mich. at
       603 (citation and quotation marks omitted).]

Liability for intentional infliction of emotional distress “does not extend to mere insults,
indignities, threats, annoyances, petty oppressions, or other trivialities.” Id. (citation and
quotation marks omitted). With regard to the second element, intent or recklessness, a plaintiff
must show either that a defendant specifically intended to cause the plaintiff emotional distress
or that the defendant’s conduct was so reckless that “any reasonable person would know
emotional distress would result.” Lewis v LeGrow, 258 Mich. App. 175, 197; 670 NW2d 675
(2003) (citation and quotation marks omitted).

        Plaintiffs argue that there was a genuine issue of material fact regarding whether
defendants’ actions were so extreme and outrageous as to result in liability. We disagree.
Plaintiffs were employed at Borgess Medical Center as registered nurses and were supervised by
Grueter. After receiving complaints about plaintiffs’ behavior in the workplace, Grueter
launched an investigation and ultimately terminated plaintiffs’ employment. On appeal,
plaintiffs argue that Grueter’s conduct, and, vicariously, the conduct of Borgess, was extreme
and outrageous because Grueter terminated plaintiffs without a thorough investigation and
without first notifying them that their conduct was being investigated.

        We conclude that the trial court did not err in granting summary disposition because
reasonable minds could not differ regarding whether these defendants’ actions were extreme and
outrageous. Plaintiffs presented evidence that Grueter told them they were good employees
before they went on vacation, and that while they were on vacation, an investigation that led to
their termination was held. Accepting these facts as true, and viewing the evidence in the light
most favorable to plaintiffs, Joseph, 491 Mich. 206, the conduct described by plaintiffs did not
create a genuine issue of material fact regarding whether the conduct was so extreme or
outrageous that it surpassed all bounds of decency in a civilized society. First, there was no
question of fact regarding whether it was outrageous and extreme that Greuter failed to notify
plaintiffs of the pending investigation until the investigation concluded. Indeed, before Grueter
started the investigation and interviewed the staff, there was no way to know whether plaintiffs’
employment was at risk, and therefore Grueter had nothing substantial to report to plaintiffs.
There was also no question of fact regarding whether Grueter’s investigation itself was so
extreme and outrageous so as to result in liability. Indeed, the record shows that Grueter
contacted Borgess’s Labor Relations Department and, in accordance with advice, interviewed
numerous individuals who worked with plaintiffs, including defendants Gamble, Hampton,
Johnson, and Nash.



                                               -2-
        There was no question of material fact regarding whether Grueter’s failure to notify
plaintiffs of the pending investigation or the investigation itself were so outrageous and extreme
“as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
intolerable in a civilized community.” Roberts, 422 Mich. at 603 (citation and quotation marks
omitted).

         Although it was not properly argued in plaintiffs’ brief, they imply that the conduct of
defendants Gamble, Hampton, Johnson, and Nash was also extreme and outrageous. Plaintiffs
essentially argue that these defendants called plaintiffs names, caused disturbances such as
slamming doors, lied about plaintiffs’ work performance during the investigation, and conspired
to bring about plaintiffs’ termination. Liability for intentional infliction of emotional distress
“does not extend to mere insults, indignities, threats, annoyances, petty oppressions, or other
trivialities.” Id. at 603 (citation and quotation marks omitted). Also, spreading falsehoods and
rumors is not extreme and outrageous conduct. See, e.g., Mino v Clio Sch Dist, 255 Mich. App.
60, 79; 661 NW2d 586 (2003). Finally, plaintiffs presented only conjecture and speculation to
support their contention that defendants colluded to bring about their termination, and,
accordingly, failed to establish a genuine issue of material fact regarding that claim. Libralter
Plastics, Inc v Chubb Group of Ins Cos, 199 Mich. App. 482, 486; 502 NW2d 742 (1993). We
find no basis for reversal.

        Plaintiffs argue that the trial court erred in applying the standard for summary disposition
when it allegedly failed to consider the evidence in the light most favorable to plaintiffs and to
grant plaintiffs the benefit of all inferences. Plaintiffs do not point to any authority or to
anything in the record to support this contention, aside from perfunctorily pointing out that the
trial court characterized certain of plaintiff’s claims as speculative and based on “feelings.” The
trial court, however, was correct in its characterizations. Because plaintiffs have not adequately
supported their position, the issue is deemed abandoned. Prince v MacDonald, 237 Mich. App.
186, 197; 602 NW2d 834 (1999). Moreover, our review is de novo, Johnson, 492 Mich. at 173;
thus, even if the trial court somehow misapplied the summary disposition standard, this does not
affect resolution of the case.

       Affirmed.



                                                             /s/ Patrick M. Meter
                                                             /s/ Mark T. Boonstra
                                                             /s/ Michael J. Riordan




                                                -3-